331 F.2d 342
Walter R. HELTON, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 9254.
United States Court of Appeals Fourth Circuit.
Argued April 13, 1964.
Decided April 20, 1964.

John W. Ervin, Jr., Morganton, N. C., for appellant.
Sherman L. Cohn, Atty., Dept. of Justice (John W. Douglas, Asst. Atty. Gen., Stephen R. Swartz, Atty., Dept. of Justice, and William Medford, U. S. Atty., on the brief), for appellee.
Before BOREMAN and J. SPENCER BELL, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM:


1
Appellant, Helton, sought to establish a claim for disability benefits under the Social Security Act. The Secretary of Health, Education and Welfare determined that Helton had not established impairments, either singly or in combination, of such severity as to prevent him from engaging in any substantial gainful activity and that he was not disabled within the meaning of the Act. The District Court upheld the Secretary.1


2
We have reviewed the evidence, including the medical reports, the exhibits and the testimony of witnesses and, on consideration of the record as a whole, we conclude that the final decision of the Secretary is supported by substantial evidence.


3
Affirmed.



Notes:


1
 Helton v. Celebrezze, D.C., 220 F.Supp. 759 (1963)